Allowable Subject Matter
1. 	Claims 1-24 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Bhesania et al., US Patent No. 10,122,576, teaches a first dual-role device 202 comprises USB hardware 211 and dual-role operation logic 214. USB hardware 211 comprises a plurality of USB ports, including a USB port 212 and a USB port 213. Each of USB port 212 and USB port 213 is connected to a USB port controller (not shown in FIG. 2) that forms part of USB hardware 211. USB port 212 and USB port 213 may be connected to the same USB port controller or to different USB port controllers. Furthermore, dual-role operation logic 214 further comprises a USB connector manager (UCM) driver stack 226 that selectively activates either USB host driver stack 222 or USB function driver stack 224, thereby enabling first dual-role device 202 to operate in either the USB host role or the USB function role with respect to its interaction with second dual-role device 204 via USB cable 206. (Abstract, column 6, lines 37-67, FIG. 2).

Krishnamurthy et al., US Patent No. 9,253,034, teaches a network device 14A is configured to check, during bootup, whether a bulk configlet is available (102). For example, the basic input/output system (BIOS) configuration manager may be configured to scan a universal serial bus (USB) port to detect the presence of a pen drive and, when a pen drive is detected, whether the pen drive is encoded with instructions corresponding to a bulk configlet. When network device 14A does not detect a pen drive or other computer-readable medium encoded with instructions for a bulk configlet, or when a pen drive is detected but does not include instructions for a bulk configlet (“NO” branch of 102), network device 14A boots from stored configuration data if possible or prompts the user to insert the drive and restart the device (96). Furthermore, network device 14A first performs a diagnostic check to ensure that the bulk configlet can be used to boot network device 14A by verifying that platform 54, OS name 58, and OS version 60 match the platform type and operating system of network device 14A. Network device 14A may also either retrieve hostname 56 directly from bulk configlet 50 or retrieve instructions from the bulk configlet for obtaining the hostname. (Abstract, column 19, lines 13-67), FIG. 5).

Swanson et al., US Pub No. 2007/0157015, teach an upon computer system power-up, the BIOS 305 performs low level initialization procedures on, for example, the hard drive. In particular, the hard drive initializes and executes POST procedures, thereby verifying proper operation before advancing the BIOS boot procedures to subsequent steps. The hard drive may then be accessed by the computer system and the operating system is loaded. The BIOS configuration manager 315 is initialized as soon as possible after the computer system is powered-on. The BIOS configuration manager 315 may be an application programming interface (API) loaded as part of the BIOS system 310 procedure, a chipset of the motherboard, and/or an ASIC. Specific boot mode selection instructions are sent to the BIOS configuration manager 315 via the boot mode indicator 320, which may include inputs from a variety of computer system peripherals. (Abstract, para 23-27, FIG. 2-3).

Kadgi, US Pub No. 2019/0121771, teaches a the first connector 332 is coupled with a USB3/DP switch 336 for USB3 and DisplayPort data and a USB2 crossbar 334 for USB2 data. The USB3/DP switch 336 is coupled with a DisplayPort MST (Multi-Stream Transport) hub or switch 352 for connection to a USB3/DP 2:1 multiplexer 361 and USB3/DP 2:1 repeater 360 for each of the connectors 325-327. Further, the USB3/DP switch 336 is coupled with a USB3.1 (SS (SuperSpeed USB)+USB2) hub 344, which is coupled with a USB3 2:1 multiplexer 354 for each of the connectors 325-327; and to a USB2 2:1 multiplexer 356 for each of the connectors 325-327 via a USB2 repeater 362. (Abstract, para 40-44, FIG. 3B-3D).

Regarding claim 1, the prior art of records fail to disclose or suggest the combination of claim elements of claim 1 including, a method implemented by a host platform comprising a Universal Serial Bus 4 (USB4) controller and including a firmware-based (FW) USB4 configuration manager (CM) and a software-based (SW) USB4 CM, the method comprising: during a first platform boot process, booting a BIOS of the host platform; detecting a previous CM setting for the host platform and enabling the FW CM or SW CM based on the previous CM setting, the FW CM or SW CM that is enabled comprising a BIOS-enabled CM; performing an operating system (OS) handoff from BIOS to an OS boot process; determining if the OS supports use of the BIOS-enabled CM; when the OS does not support use of the BIOS-enabled CM, switching to a CM that is supported by the OS comprising one of the FW CM or SW CM, the CM that is switched to comprising an OS-switched CM; and updating the previous CM setting; completing booting of the OS; and using the OS-switched CM during runtime operation of the host platform.

Regarding claim 11, the prior art of records fail to disclose or suggest the combination of claim elements of claim 11 including, a host platform comprising: a System on a Chip (SoC) processor, including, a plurality of processor cores; a memory controller; one or more Input/Output (I/O) interfaces; memory, communicatively coupled to the memory controller; a USB4 controller, comprising, a discrete component communicatively coupled to the SoC processor via at least one I/O interface; or a USB4 controller block embedded in the SoC processor; the USB4 controller having a firmware-based (FW) connection manager (CM); one or more storage devices in which firmware instructions including a BIOS are stored; one or more storage devices in which software instructions for an operating system (OS) are stored, including software instructions associated with a software-based (SW) CM; wherein, upon loading of the firmware instructions and software instructions into memory and execution of the firmware instructions and software instructions the host platform is enabled to, during a first platform boot process, boot the BIOS; detect a previous CM setting for the host platform and enable the FW CM or SW CM based on the previous CM setting, the FW CM or SW CM that is enabled comprising a BIOS-enabled CM; perform an OS handoff from BIOS to an OS boot process; determining if the OS supports use of the BIOS-enabled CM; when the OS does not support use of the BIOS-enabled CM, switch to a CM that is supported by the OS comprising one of the FW CM or SW CM, the CM that is switched to comprising an OS-switched CM; and update the previous CM setting; complete booting of the OS; and use the OS-switched CM during runtime operation of the host platform.


Regarding claim 20, the prior art of records fail to disclose or suggest the combination of claim elements of claim 20 including, a semiconductor chip configured to be implemented in a host platform, comprising: a USB4 controller block including, a processing element; memory; a host interface; a DisplayPort (DP) interface; one or more USB4 interfaces; and firmware instructions configured to be executed on the processing element to enable the USB4 controller block to: implement a firmware-based (FW) connection manager (CM); and operate in a pass-through operational mode under which, control packets received from a software-based (SW) CM operating on the host platform via the host interface are redirected to a USB4 fabric coupled to a USB4 interface from among the one or more USB4 interfaces; and control packets received from the USB4 fabric via the USB4 interface are redirected to the SW CM via the host interface, wherein the control packets are used to configure at least one of a USB4 peripheral device and a USB4 hub in the USB4 fabric.

The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186